Case 18-12651-KJC   Doc 6-4    Filed 11/20/18   Page 1 of 3



                      Exhibit D


 LIST PURSUANT TO BANKRUPTCY RULE 1007(a)(4)(B)




                         -8-
                  Case 18-12651-KJC        Doc 6-4      Filed 11/20/18      Page 2 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                   )       Chapter 15
                                                         )
ALNO AG,1                                                )       Case No. 18-12651
                                                         )
                   Debtor in a Foreign Proceeding.       )
                                                         )

               LIST FILED PURSUANT TO BANKRUPTCY RULE 1007(a)(4)(B)

         Tobias Wahl, in his capacity as the court-appointed special insolvency administrator and

duly authorized foreign representative ("Foreign Representative") for Alno AG ("Debtor") in the

insolvency proceedings (the "German Proceeding") under the German Insolvency Code,

Insolvenzordnung pending before the lower court of 72379 Hechingen, Baden-Wuerttemberg,

File-No 10 IN 93/17, hereby files this list pursuant to Rule 1007(a)(4)(B) of the Federal Rules of

Bankruptcy Procedure and states as follows:

         1. Parties Authorized to Administer Foreign Proceedings of the Debtor

         Tobias Wahl is the court-appointed special insolvency administrator and duly authorized

Foreign Representative for the Debtor. The following persons are authorized to administer

foreign proceedings of the Debtor:

    Name                       Function                 Address                      Remarks
    Prof. Dr. Martin           Insolvency               c/o anchor                   Insolvency
    Hörmann                    Administrator            Rechtsanwälte                Administrator over
                                                        Kronprinzstrasse 16          the assets of ALNO
                                                        70173 Stuttgart              AG
                                                        Germany
    Stefan Meyer               Special Insolvency       c/o Pluta Rechtsanwälte      Authority limited to
                               Administrator            Ludgeristrasse 54            purchase price
                                                        48143 Muenster               allocation
                                                        Germany

1
 The Debtor does not have an Employer Identification Number. The Debtor's Commercial Register Ulm Number is
HRB 727041. The Debtor's headquarters are located at 47 Heiligenberger Strasse, 88630 Pfullendorf Baden-
Wuerttemberg, Germany.



9951281v2 11/16/2018 4:02 PM                                                                        7844.001
              Case 18-12651-KJC         Doc 6-4       Filed 11/20/18   Page 3 of 3



   Tobias Wahl             Special Insolvency         c/o anchor              Authority limited to
                           Administrator              Rechtsanwälte           assets in the United
                                                      L9,11                   States
                                                      68161 Mannheim
                                                      Germany

       The Foreign Representative believes that, other than the German Proceeding and this

chapter 15 case, there are no foreign proceedings pending with respect to the Debtor.

       2. Litigation Parties in the United States

       The Foreign Representative is not currently aware of any litigation pending against the

Debtor in the United States.


Dated: November 20, 2018                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                                    /s/ Gregory W. Werkheiser
                                             Robert J. Dehney (No. 3578)
                                             Gregory W. Werkheiser (No. 3553)
                                             1201 N. Market Street, 16th Floor
                                             P.O. Box 1347
                                             Wilmington, Delaware 19899-1347
                                             Telephone: (302) 658-9200
                                             Facsimile: (302) 658-3989
                                             RDehney@MNAT.com
                                             GWerkheiser@MNAT.com

                                             -and-

                                             GOLDBERG KOHN LTD.
                                             Dimitri G. Karcazes (pro hac vice pending)
                                             Roger A. Lewis (pro hac vice pending)
                                             55 East Monroe Street, Suite 3300
                                             Chicago, Illinois 60603
                                             (312) 201-4000
                                             dimitri.karcazes@goldbergkohn.com
                                             roger.lewis@goldbergkohn.com

                                             Counsel for Tobias Wahl, in his capacity as the
                                             court-appointed Foreign Representative for
                                             Alno AG




                                                -2-
